Citation Nr: 0932136	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-36 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1973.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that denied service connection for bilateral 
hearing loss and tinnitus.  In December 2008, the claims were 
remanded by the Board for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

As an initial matter, with respect to the Veteran's claim for 
service connection for tinnitus, the Board finds that the 
requirements of VA's duty to notify and assist the claimant 
have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159 (2008).  With respect to notice, the pertinent 
statute provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and any representative of any information, medical 
evidence, or lay evidence not previously provided to VA that 
is necessary to substantiate the claim.  This notice requires 
VA to indicate which portion of that information and evidence 
is to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2008).  
The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

A review of the claims folder shows that additional notice to 
the Veteran is needed.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An 
April 2006 notice discussed the requirements to substantiate 
a claim for service connection for hearing loss on a direct 
or presumptive basis, but did not address the Veteran's claim 
for service connection for tinnitus, or what evidentiary 
burdens he must overcome with respect to that claim.  
Therefore, a remand is required in order to allow sufficient 
notice to the Veteran.  Upon remand, the Veteran will be free 
to submit additional evidence and argument on the question at 
issue.

The Veteran contends that he has bilateral hearing loss and 
tinnitus as a result of acoustic trauma sustained during 
service.  Specifically, he contends that as an ammunition 
storage specialist, he was exposed to acoustic trauma from 
mufflers and diesel engines during service.  He further 
claims that he did not wear hearing protection during 
service, but that he wore hearing protection during post-
service employment.

The Veteran's service treatment records do not reveal 
complaints related to or diagnoses of hearing loss or 
tinnitus.

The Veteran underwent a VA audiological examination in 
October 2006 at which time he reported experiencing hearing 
loss from 1972 to 1973 due to firing weapons with his right 
hand without using hearing protection.  Following his 
military service, the Veteran reported working as a gas 
attendant, construction truck driver, and a lineman.  He 
complained of constant tinnitus in each ear.  The examining 
physician was requested to render an opinion as to whether it 
is at least as likely as not that the Veteran's hearing loss 
and tinnitus were due to his military service.  The examining 
physician provided diagnoses of bilateral mild to moderately 
severe sensory hearing loss and bilateral tinnitus, and 
opined that the Veteran's bilateral tinnitus was more likely 
than not secondary to hearing loss and noise exposure.  
However, the examining physician failed to render an opinion 
as to whether the Veteran's current bilateral hearing loss 
and tinnitus were related to noise exposure during the 
Veteran's period of service.

In December 2008, the Board remanded the Veteran's claims for 
an opinion and rationale as to whether his bilateral hearing 
loss and tinnitus are related to his service.  The Veteran 
underwent a VA audiological examination in March 2009 at 
which time he was diagnosed with bilateral sensorineural 
hearing loss and bilateral tinnitus.  The examining physician 
opined that it is less likely as not that the Veteran's 
hearing loss and tinnitus are related to his service, but did 
not provide a rationale for that opinion.  In addition, this 
negative opinion appears to be based solely on the lack of 
evidence of hearing loss and tinnitus in the Veteran's 
service treatment records.  See Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (examination inadequate where the examiner did 
not comment on veteran's report of in-service injury and 
relied on lack of evidence in service medical records to 
provide negative opinion).  The opinion is accordingly 
inadequate for rating purposes.  As it remains unclear to the 
Board whether the Veteran's current bilateral hearing loss 
and tinnitus are related to his service, another VA 
examination and opinion are necessary in order to fairly 
decide the Veteran's claims.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The examining physician on remand should 
specifically reconcile the opinion with the October 2006 and 
March 2009 VA examinations and opinions, and any other 
opinions of record and comment on the functional effects 
caused by the Veteran's bilateral hearing loss.  Martinak v. 
Nicholson, 21 Vet. App. 447 (2007)

Lastly, the most recent VA medical records of record are 
dated in March 2006.  Although the Veteran has not reported 
receiving additional VA treatment since that date, a request 
for records dated after March 2006 should nevertheless be 
made, as any additional, subsequently dated records may 
contain information pertinent to the Veteran's claims.  
38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).



Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes information on 
how to substantiate all the elements of a 
claim for service connection for tinnitus 
and an explanation as to the information 
or evidence needed to establish a 
disability rating and effective date for 
the claim on appeal in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Obtain the Veteran's VA medical 
records dated since March 2006.

3.  Schedule a VA audiological examination 
to determine the nature and etiology of 
any current bilateral hearing loss and 
tinnitus.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile the opinion with all other 
opinions of record, including the October 
2006 and March 2009 VA examinations and 
opinions.  All indicated studies should be 
performed.  The examiner should also fully 
describe the functional effects caused by 
the Veteran's hearing loss.  Specifically, 
the examiner should provide the following:

(a)  Diagnose any current bilateral 
hearing loss and tinnitus.

(b)  Is it as likely as not (50 percent 
probability or more) that any bilateral 
hearing loss or tinnitus was incurred 
in or aggravated during the Veteran's 
service, including any in-service 
acoustic trauma as an ammunition 
storage specialist?  The examiner 
should also discuss any pre-service and 
post-service noise exposure and must 
consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where 
the examiner did not comment on 
veteran's report of in-service injury 
and relied on lack of evidence in 
service medical records to provide 
negative opinion).

4.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

